Citation Nr: 0911147	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-26 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to vocational rehabilitation benefits under the 
provisions of Chapter 31, Title 38, United States Code, to 
include whether a vocational goal is reasonably feasible.

(The issue of entitlement to an effective date earlier than 
March 18, 1997, for the award of service connection and grant 
of a total rating for post-traumatic stress disorder is the 
subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) vocational 
rehabilitation decision of March 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his substantive appeal dated in April 2008, the Veteran 
requested a hearing to be held at the RO before a member of 
the Board (i.e., Travel Board hearing).  Although he 
testified at a Travel Board hearing in December 2008, 
regarding an issue which is the subject of a separate 
decision, no mention was made of the vocational 
rehabilitation appeal.  However, a careful review of the file 
does not disclose that the Veteran withdrew his appeal as to 
that issue, or that he withdrew his hearing request.  
Accordingly, the case is REMANDED to the RO for the following 
action:

Should schedule the Veteran for a hearing 
before a Veterans Law Judge at the RO 
(Travel Board hearing).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




